— foe . |
aot aes he . . .
“AO 245B (Rev.'02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987)

Francisca Gonzalez-Velazquez Case Number: 3:19-mj-23463

 

 

 

 

 

 

 

 

 

Ellis M Johnston
Defendant's Attorney ven
FILED
REGISTRATION NO. 88532298 a Fema beeen Bet
THE DEFENDANT: AUG 9 § ontg
bd pleaded guilty to count(s) 1 of Complaint
[] was found guilty to count(s) oe sou CLERK 8 DISTRICT COURT
after a plea of not guilty. BY oS Tree ea

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s) -

 

 

8:1325 ILLEGAL ENTRY (Misdemeanor) ne , 1
C1 The defendant has been found not guilty on count(s) |
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for j a term of:

 

Xx TIME SERVED - oO | days

& Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, charged in case’

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

ty

HONORABIJE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy po 3:19-mj-23463

 

 
